Exhibit 99.2 CORPORATE PARTICIPANTS Andrew Siegel Joele Frank, Wilkinson, Brimmer, Katcher - Investor Relations Neil Wilkin Optical Cable Corporation - Chairman of the Board, President and Chief Executive Officer Tracy Smith Optical Cable Corporation - Senior Vice President and Chief Financial Officer CONFERENCE CALL PARTICIPANTS Orin Hirschman AIG Investments - Analyst PRESENTATION Operator Good morning. My name is Laurie and I will be your conference operator today. At this time, I would like to welcome you to the Optical Cable Corporation's fourth quarter 2014 and full year 2014 Earnings Conference Call. All lines have been placed on mute to prevent any background noise. After the speakers' remarks, there will be a question-and-answer session. (Operator Instructions). Thank you. Mr. Siegel, you may begin your conference. Andrew Siegel - Joele Frank, Wilkinson, Brimmer, Katcher - Investor Relations Good morning and thank you all for participating on Optical Cable Corporation's fourth quarter and fiscal year 2014 conference call. By this time, everyone should have a copy of the earnings press release issued earlier today. If you don't have it, please visit occfiber.com for a copy. On the call with us today is Neil Wilkin, Chairman, President and Chief Executive Officer of OCC, and Tracy Smith, Senior Vice President and Chief Financial Officer. Before we begin, I'd like to remind everyone that this call may contain forward-looking statements that involve risks and uncertainties. The actual future results of Optical Cable Corporation may differ materially due to a number of factors including, but not limited to, those factors referenced in the “forward-looking statements” section of this morning's press release. These cautionary statements apply to the contents of the Internet webcast on occfiber.com, as well as today's call. Now I'll turn the call over to Neil Wilkin. Neil, please begin. Neil Wilkin - Optical Cable Corporation - Chairman of the Board, President and Chief Executive Officer Thank you, Andrew, and good morning, everyone. I will begin the call today with a few opening remarks regarding our fourth quarter and fiscal year 2014. Tracy will then review the fourth quarter and full year results for the three-month and twelve-month periods ended October 31, 2014 in more detail. After Tracy's remarks, we'll answer as many of your questions as we can. As is our normal practice, we will only take questions from analysts and institutional investors during the Q&A session. We also offer other shareholders the opportunity to submit questions in advance of our earnings call. Instructions regarding such submissions are included in our press release announcing the date and time of our earnings call. Now, turning to our performance, OCC achieved record net sales in the fourth quarter and delivered outstanding growth in fiscal year 2014. Additionally, OCC shareholders realized a total investment return of 22.1% during fiscal 2014. Our investments in production capabilities and focus on operating efficiently contributed to OCC’s strong performance this year. For the fiscal year, we achieved 10.2% growth in net sales, 9.9% growth in gross profit, and a 26.1% increase in net cash provided by operating activities. Beyond these figures, there are a number of key accomplishments in fiscal year 2014 that I would like to highlight for you. First, OCC’s fourth quarter was particularly strong. OCC increased net sales by 31.2% to $25.2 million in the fourth quarter compared to the same period last year. In fact, in the fourth quarter of fiscal year 2014 we achieved the highest quarterly net sales in OCC’s history. OCC finished fiscal year 2014 with consolidated net sales of $83 million, the second highest annual sales in OCC’s history and a 10.2% increase compared to fiscal year 2013. And notably, OCC has demonstrated a strong, positive net cash trend for a number of years. During the period from fiscal year 2009 to 2014, we increased net sales at a compounded annual rate of 7.2% per year. OCC has a strong record of generating annual positive cash provided by operating activities. And this continued this past year. During fiscal year 2014, we generated $4.4 million in net cash provided by operating activities
